J-S58027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

CHARLES DEBLOIS,

                        Appellant                   No. 860 MDA 2017


               Appeal from the PCRA Order April 25, 2017
              In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-MD-1000506-1981


BEFORE: GANTMAN, P.J., SHOGAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                      FILED OCTOBER 12, 2017

     Appellant, Charles DeBlois, appeals pro se from the order entered on

April 25, 2017, that denied his fourth petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

     In its Pa.R.A.P. 1925(a) opinion, the PCRA court provided the following

factual background of this case:

             On September 21, 1981, [Appellant] and two co-
     defendants, Phyllis Krout and Jared Parsons, were convicted by a
     jury of first-degree murder in the death of George Krout, Sr. On
     September 29, 1981, the penalty phase of the trial was held and
     [on February 28, 1983, Appellant was sentenced to a term of]
     life in prison without parole….

           [Appellant] appealed his conviction to the Pennsylvania
     Superior Court, which affirmed his conviction on April 28, 1986.
     On November 18, 1986, the Pennsylvania Supreme Court
     declined to review [Appellant’s] case. [Appellant] did not seek an
     appeal to the United States Supreme Court.



                                    -1-
J-S58027-17


              On August 27, 2012, [Appellant] filed [his third] petition
       pursuant to the PCRA. On October 24, 2012, the Court filed a
       Notice [of intent to dismiss] [p]ursuant to PA Rule of Criminal
       Procedure 907. On November 20, 2012, the Court issued an
       order denying [Appellant’s] petition for relief. On December 24,
       2012, [Appellant] filed a Notice of Appeal to the Pennsylvania
       Superior Court. On July 9, 2013, the Superior Court affirmed the
       PCRA Court’s decision to dismiss the petition finding that the
       petition was untimely pursuant to 42 Pa.C.S.A. § 9545(b)(1) and
       [Appellant] did not prove one of the three exceptions that would
       overcome the time bar. (See 2246 MDA 2012)

             On March 2[2], 2016,[1] [Appellant] filed another petition
       pursuant to the PCRA, essentially raising the same issues he
       raised in his 2012 petition and which were also addressed by the
       Superior Court on appeal. (2246 MDA 2010). On May 3, 2016,
       [Appellant] filed an amended petition. On April 3, 2017, the
       Court filed its Notice Pursuant to PA Rule of Criminal Procedure
       907 denying the petition as untimely and not meeting any of the
       exceptions.    On April 25, 2017, the Court issued an order
       denying [Appellant’s] petition for post-conviction relief.    On
       May 26, 2017, [Appellant] filed a Notice of Appeal to the
       Superior Court and [Pa.R.A.P. 1925(b)] Statement of [Errors]
       Complained of on Appeal.

PCRA Court Opinion, 7/11/17, at 1-3.

       On appeal, Appellant raises the following issues:

       I. Was not the PCRA court’s denial/dismissal based on a
       miscalculation of the time within which to file [Appellant’s]
       Amended PCRA?


____________________________________________


1  Appellant’s PCRA petition was docketed in this Court on March 29, 2016,
but the petition itself reveals that it was dated March 22, 2016, and
postmarked March 24, 2016. Pursuant to the “prisoner mailbox rule,” a
document is deemed filed when it is placed in the hands of prison authorities
for mailing. Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa. Super.
2006). Therefore, we will deem Appellant’s underlying PCRA petition filed on
March 22, 2016.



                                           -2-
J-S58027-17


      II. Was not the [Appellant’s] argument based upon a logical and
      scientific conclusion that is the basis for an extension of the
      Roper, Miller, Montgomery line of cases?

      III. Is not the court below possessed of inherent, statutory and
      constitutional powers that grants it jurisdictional and “unlimited
      original jurisdiction of all actions and proceedings”? 42 Pa.C.S.A
      §931(a).

      IV. Is not the trial[] court bound by his Oath, and subject,
      therefore, to the provisions of the Pa. and U.S. Constitutions,
      whereby citizens may raise and present issues which are of
      arguable merit for the development of the law?

Appellant’s Brief at iii.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)). This Court is limited to determining whether the evidence

of record supports the conclusions of the PCRA court and whether the ruling

is free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that

are supported in the record and will not disturb them unless they have no

support in the certified record.   Commonwealth v. Rigg, 84 A.3d 1080,

1084 (Pa. Super. 2014).

      Before we may reach the merits of the issue presented, we must first

address whether Appellant satisfied the timeliness requirements of the

PCRA. A PCRA petition “including a second or subsequent petition, shall be


                                     -3-
J-S58027-17


filed within one year of the date the judgment becomes final.” 42 Pa.C.S.

§ 9545(b)(1). A judgment of sentence “becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”             42 Pa.C.S. § 9545(b)(3).    This time

requirement is mandatory and jurisdictional in nature, and the court may not

ignore it in order to reach the merits of the petition.     Commonwealth v.

Cintora, 69 A.3d 759, 762 (Pa. Super. 2013).

       The trial court sentenced Appellant to a term of life in prison without

the possibility of parole on February 28, 1983.         Appellant filed a direct

appeal to this Court, and we affirmed Appellant’s judgment of sentence.

Commonwealth v. DeBlois, 512 A.2d 724, 87 Harrisburg 1983 (Pa. Super.

filed April 28, 1986) (unpublished memorandum). On November 18, 1986

our Supreme Court denied Appellant’s petition for allowance of appeal.

Commonwealth v. DeBlois, ___ A.2d ___, 125 M D Allocatur Docket 1986

(Pa. 1986).     Pursuant to 42 Pa.C.S. § 9545(b)(1) and (3), and the then-

applicable U.S.Sup.Ct.R. 20.1,2 Appellant’s judgment of sentence became


____________________________________________


2  At the time in question, November 18, 1986 through January 19, 1987,
the Rules of the United States Supreme Court provided sixty days in which
to file a petition for a writ of certiorari under the former rule, U.S.Sup.Ct.R.
20.1. Since that time, the rule for filing a petition for writ of certiorari has
been renumbered and the time-period changed to ninety days under the
current rule, U.S.Sup.Ct.R. 13.



                                           -4-
J-S58027-17


final sixty days later on Monday, January 19, 1987,3 when the time in which

to file a petition for a writ of certiorari to the Supreme Court of the United

States expired.      Thus, in order for Appellant’s petition to be considered

timely under the PCRA, Appellant was required to file the PCRA petition on or

before January 19, 1988.           Appellant’s March 29, 2016 petition, and the

May 3, 2017 amendment thereto, are patently untimely.4

       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),




____________________________________________


3  Because the sixtieth day of the appeal period, January 17, 1987, fell on a
Saturday, Appellant had until Monday, January 19, 1987, to petition for a
writ of certiorari. See U.S.Sup.Ct. Rule 30 (computation and extension of
time); see also 1 Pa.C.S. § 1908 (stating that, for computations of time,
whenever the last day of any such period shall fall on Saturday or Sunday,
or a legal holiday, such day shall be omitted from the computation);
Commonwealth v. Green, 862 A.2d 613, 618 (Pa. Super. 2004).

4  The PCRA provides that where a petitioner’s judgment of sentence became
final on or before January 16, 1996, the effective date of the 1995
amendments to the PCRA, a special grace proviso allows first PCRA petitions
to be filed on or before January 16, 1997. See Commonwealth v. Alcorn,
703 A.2d 1054, 1056-1057 (Pa. Super. 1997) (emphasis added) (explaining
the application of the grace period). Here, Appellant’s judgment of sentence
became final before the effective date of the amendments, but Appellant did
not file the instant petition prior to January 16, 1997. Moreover, the grace
period does not apply to second or subsequent petitions, and Appellant’s
petition, his fourth, was untimely regardless of the grace proviso.
Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002).



                                           -5-
J-S58027-17


and (iii), is met.5 A petition invoking one of these exceptions must be filed

within sixty days of the date the claim could first have been presented. 42

Pa.C.S. § 9545(b)(2).         In order to be entitled to the exceptions to the

PCRA’s one-year filing deadline, “the petitioner must plead and prove

specific facts that demonstrate his claim was raised within the sixty-day time

frame” under section 9545(b)(2). Commonwealth v. Carr, 768 A.2d 1164,

1167 (Pa. Super. 2001).

       Here, Appellant attempts to invoke a retroactive constitutional right

based on the holdings in Miller v. Alabama, 567 U.S. 460 (2012), which

was decided June 25, 2012, and Montgomery v. Louisiana, ___ U.S. ___,

136 S. Ct. 718 (2016), which was decided on January 25, 2016. Appellant’s

Brief at 2.    In Miller, the Supreme Court of the United States held that
____________________________________________


5   The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                           -6-
J-S58027-17


mandatory sentences of life in prison without the possibility of parole for

juveniles was unconstitutional, and in Montgomery, the Court held that the

holding in Miller was substantive for purposes of retroactive application.

Montgomery, ___ U.S. at ___, 136 S.Ct. at 736.6

       Appellant’s PCRA petition was filed on March 22, 2016, which is within

sixty days of January 25, 2016, the date on which Montgomery was filed.

However, Appellant’s argument is fatally flawed because the holding in

Miller applies only to juveniles.        Miller, 567 U.S. at 480.   Appellant was

twenty years old when he committed the underlying murder.7             Therefore,

Appellant was an adult, and the retroactive application of Miller is of no

moment as it does not apply to Appellant.

       In conclusion, Appellant’s petition was filed nearly thirty years after his

judgment of sentence became final, no exceptions to the filing requirements

of the PCRA apply, and the PCRA court did not err in denying Appellant’s

petition as untimely. See Commonwealth v. Fairiror, 809 A.2d 396, 398

____________________________________________


6  Appellant also cites Roper v. Simmons, 543 U.S. 551 (2005), wherein
the Supreme Court held that the Eighth and Fourteenth Amendments to the
United States Constitution prohibited the death penalty for offenders who
were under the age of eighteen when they committed their crimes. As this
is not a capital case, Roper is relevant only insofar as the Miller Court cited
Roper for the proposition that “children are constitutionally different from
adults for purposes of sentencing.” Miller v. Alabama, 567 U.S. 460, 471
(2012) (citing Roper, 543 U.S. at 569).

7 The record reflects that Appellant was born on July 10, 1960, and the
murder occurred on February 26, 1981. Criminal Complaint, 2/27/81.



                                           -7-
J-S58027-17


(Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petition. See Commonwealth v.

Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (“[J]urisdictional time limits go to

a court’s right or competency to adjudicate a controversy.”).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2017




                                    -8-